___________

                                    No. 96-2943
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Southern District of Iowa.
Steven Alan Voshell,                      *
                                          *       [UNPUBLISHED]
              Appellant.                  *
                                    ___________

                     Submitted:     December 23, 1996

                           Filed:   January 3, 1997
                                    ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Steve Alan Voshell appeals the 180-month sentence imposed by the
district court1 after he pleaded guilty to being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1).         On appeal, Voshell
argues that the district court erred by sentencing him under the Armed
Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), because one of his
predicate convictions--a 1984 Iowa conviction for second-degree burglary--
did not constitute a violent felony for purposes of the ACCA.     We affirm.


     Under section 924(e), a defendant convicted of being a felon in
possession of a firearm faces a minimum term of fifteen years imprisonment
if he has three prior convictions for violent felonies.        "Burglary" is
included in the definition of "violent




     1
     The HONORABLE HAROLD D. VIETOR, United States District Judge
for the Southern District of Iowa.
felony."   See 18 U.S.C. § 924(e)(2)(B)(ii).       For purposes of section
924(e), the Supreme Court has defined "burglary" generically as "any crime
. . . having the basic elements of unlawful or unprivileged entry into, or
remaining in, a building or structure, with intent to commit a crime."
Taylor v. United States, 495 U.S. 575, 599 (1990).


     We conclude the district court correctly sentenced Voshell as an
armed career criminal.    The state charging paper and judgment indicate that
Voshell pleaded guilty to a charge meeting the generic burglary definition.
See United States v. Carpenter, 11 F.3d 788, 790-91 (8th Cir. 1993)
(burglary offense qualified as "generic burglary" where defendant pleaded
guilty to charge including entry of structure, intent to commit felony, and
no right, license, or privilege to do so), cert. denied, 114 S. Ct. 1530
(1994); United States v. Cornelius, 931 F.2d 490, 494 (8th Cir. 1991);
United States v. Payton, 918 F.2d 54, 55-56 (8th Cir. 1990), cert. denied,
502 U.S. 948 (1991).     We reject Voshell's contention that the government
was required to offer proof of the factual basis underlying his plea.    Cf.
Taylor, 495 U.S. at 600-02 (court may not conduct factual examination of
underlying conviction).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-